1300 -/r
                                ELECTRONIC RECORD




COA#       02-11-00087-CR                        OFFENSE:        2


           Richard Allan Gard v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    396th District Court



DATE: 08/30/12                    Publish: NO    TC CASE #:      1184098D




                        IN THE COURT OF CRIMINAL APPEALS


         Richard Allan Gard v. The State of
STYLE:   Texas                                        CCA#:           1366-/r
          PRO *f=L                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    // H9/&0                                     SIGNED:                           PC:_

JUDGE:    l/i L6t/Usfr£—                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD